 1
                                                                   JS-6
 2

 3

 4

 5

 6

 7

 8                 UNITED STATES DISTRICT COURT
 9          FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     HOME AND COMFORT HEATING &            CASE NO.: 8:18-CV-469 JLS (DFMx)
11   AIR CONDITIONING INC., a California
     Corporation                           ORDER OF DISMISSAL
12
               Plaintiff,                  ORDER VACATING
13                                         PRELIMINARY INJUNCTION
     v.
14                                         ORDER EXONERATING
     KEN STARR INC., dba HOME              CORPORATE BOND
15   COMFORT USA and DOES 1-20
                                           ORDER RETAINING
16             Defendants.                 JURISDICTION TO ENFORCE
                                           TERMS OF SETTLEMENT
17                                         AGREEMENT
18

19

20

21

22

23

24

25

26

27

28


                                      1
 1         Pursuant to the Stipulation of the Parties, the Court Orders as follows:
 2         1.      Each party shall bear its own attorneys’ fees, costs and expenses incurred
 3   in the Litigation;
 4         2.      The Court VACATES the Preliminary Injunction (Doc. 49) issued against
 5   Defendants;
 6         3.      The Court ORDERS that the Bond filed by Plaintiff (Doc. 51) in relation
 7   to the Preliminary Injunction is EXONERATED; and
 8         4.      The Court RETAINS JURISDICTION over the matter, and the terms of
 9   the settlement between the Parties shall be enforceable by way of motion to this Court
10   in the event of a default by Defendant or Plaintiff under the terms of the Settlement
11   Agreement.
12         IT IS SO ORDERED.
13         DATED: April 18, 2019
14
                                                   Hon. Josephine L. Staton
                                                   United States District Judge
15

16

17

18

19   CC: FISCAL
20

21

22

23

24

25

26

27

28


                                               2
